ORDER
PER CURIAM.
Larry Jerome Brooks (Defendant) appeals from the trial court’s judgment and *298sentence imposed after a jury trial finding Defendant guilty of first-degree murder, in violation of Section 565.020 RSMo 20001, and armed criminal action, in violation of Section 571.015. The trial court sentenced Defendant, as a prior offender, to consecutive terms of life imprisonment without the possibility of parole and twenty-five years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).

. All subsequent statutory citations are to RSMo 2000 unless otherwise stated.